Title: To Benjamin Franklin from William Smith, 4 January 1780
From: Smith, William
To: Franklin, Benjamin


Most Worthey Sir
Sait. Malloz. Janry: the 4th. 1780
With the greatest Submission I make Bould to Acquaiante you of my present Unhappey Situation. Sr: I am a Subject of Amaraca— Bowrn in Balltamoore in Mareyland; was tacken twice in Amaraca; and once by a Cutter Belonging to Mr: Doubray of Guransey have been Wondd: Twice in the Servise and when the Bonemme Ritchard Capt. Joans fitted out from Leorant I shippd: as an Officer on Board of him when we went out the first Cruse we had the Missfurtune to gett on Board the Alliance in the Night & we both Recivd much Damage. I Recvid a hurte and was left at Leorant at my own Expence. Mr: Miyald [Moylan?] haveing no Orders from Capt. Joans to Suppliye and I have been very Badd but thank god I am Recovered; I finding no Assistance at that place Came to St: Malloz to go in a Cruse. I have a Trunk & Clothes at Leoraint which I Cannot get till I pay my lodgens. The Gentelmen which Incloses this is verey much my frend: and if your Honnour will Taike my Case into Cocidaration and give him an Order to Suppliye me with a Summ to gett my Cloaths you will Due me the gretes favour in life my whole Expece Remaing Due in france is not above twelve Guineas Dr: Sr your Complying with this will much Oblidge yours at Comand
Wm: Smith
